The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 15, 2014

                                        No. 04-14-00020-CR

                                          James LEGATE,
                                             Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 1998CR6480
                           Honorable Melisa Skinner, Judge Presiding


                                           ORDER
        On August 11, 1999, James Legate was sentenced to ninety-nine years imprisonment. On
January 7, 2014, he filed a notice of appeal. In his notice of appeal, Legate states that on
September 15, 2013, he filed a Motion for the Release of Clerk’s Record. He complains that the
trial court has failed to rule on his motion. A complaint about the failure of a trial court to rule on
a motion cannot be brought on direct appeal, but should instead be brought in a mandamus
proceeding. See In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo 2001, orig.
proceeding); In re Ramirez, 994 S.W.2d 682, 683 (Tex. App.—San Antonio 1998, orig.
proceeding). We therefore ORDER appellant to show cause on or before February 14, 2014
why this appeal should not be dismissed for lack of jurisdiction. All appellate deadline are
suspended pending further order of this Court.

                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court